     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


WILLIAM GIPSON,                       )
                                      )
       Plaintiff,                     )
                                      )           CIVIL ACTION NO.
       v.                             )             2:17cv498-MHT
                                      )                 (WO)
HYUNDAI POWER TRANSFORMERS            )
USA, INC.,                            )
                                      )
       Defendant.                     )

                          OPINION AND ORDER

      This matter is before the court on the magistrate

judge’s     recommendation       on       defendant         Hyundai   Power

Transformers USA, Inc.’s motion to strike.                     With regard

to the question of plaintiff William Gipson’s failure

to   disclose     James   Chew   as       a    potential      witness,   the

court agrees with the magistrate judge that the motion

should be denied.         With regard to all other aspects of

the motion, which mainly concern whether evidence is

hearsay     and   admissible,    the          court,   in   resolving    the

pending      summary-judgment             motion,       has     implicitly
considered the motion as a notice of objections to the

testimony       described      and    has       considered    any    related

briefs as arguments on the objections.                       See Norman v.

Southern Guar. Ins. Co., 191 F. Supp. 2d 1321, 1328

(M.D. Ala. 2002) (Thompson, J.); Anderson v. Radisson

Hotel Corp., 834 F. Supp.                     1364, 1368 n.1 (S.D. Ga.

1993) (Bowen, J.).             The court is capable of sifting

evidence, as required by the summary-judgment standard,

without resorting to an exclusionary process, and the

court    will       not    allow    the       summary-judgment      stage    to

degenerate into a battle of motions to strike.                              The

magistrate judge’s recommendation will be rejected as

moot    in    these       remaining   aspects,       and    the    motion    to

strike       will    be    denied     as      moot   in    these    remaining

aspects.




                                          2
                                  ***

       It is ORDERED that:

       (1) The parties’ objections (doc. nos. 114 and 115)

to the magistrate judge’s recommendation are sustained

in part and overruled in part.

       (2) The magistrate judge’s recommendation (doc. no.

110)    is   adopted   as    to    plaintiff     William   Gipson’s

failure to disclose James Chew as a potential witness,

and the recommendation is rejected as moot in all other

respects.

       (3) Defendant   Hyundai          Power   Transformers   USA,

Inc.’s motion to strike (doc. no. 92) is denied as to

plaintiff Gipson’s failure to disclose James Chew as a

potential witness, and the motion is denied as moot in

all other respects.

       DONE, this the 8th day of July, 2019.

                                     /s/ Myron H. Thompson
                                  UNITED STATES DISTRICT JUDGE




                                   3
